SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (No fee required) For the transition period from to Commission file number 333-152539 Metha Energy Solutions Inc. (Name of Small Business Issuer in Its Charter) DELAWARE 32-0251358 (State or Other Jurisdiction of Incorporationor Organization) (I.R.S. Employer Identification No.) 410 Park Avenue, 15th Floor, New York, NY10022 (Address of Principal Executive Offices) (Zip Code) 212-231-8526 (Issuer's Telephone Number, including Area Code) (Former name or address) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 12, 2010: 22,620,030 shares of common stock. METHA ENERGY SOLUTIONS INC. (FORMERLY INSCRUTOR, INC.) (A DEVELOPMENT STAGE COMPANY) FORM 10-Q THREE MONTHS ENDED MARCH 31, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Balance Sheets as of March 31, 2010 (Unaudited) and as of December 31, 2009 3 Condensed Statements of Operations for the three months ended March 31, 2010,the three months ended March 31, 2009, and the Period from April 18, 2008 (Inception) through March 31, 2010 (Unaudited) 4 Condensed Statement of Changes in Stockholders' Equity for the period from April 18, 2008 (Inception) through March 31, 2010 (Unaudited) 5 Condensed Statements of Cash Flows for thethreemonths ended March 31, 2010,the three months ended March 31, 2009and the Period from April 18, 2008 (Inception) through March 31, 2010 (Unaudited) 6 Notes to the Condensed Financial Statements (Unaudited) 7-11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Reserved and Removed 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 2 PART I - FINANCIAL INFORMATION Item1. Financial Statements METHA ENERGY SOLUTIONS INC. (FORMERLY INSCRUTOR, INC.) (A DEVELOPMENT STAGE COMPANY) Condensed Balance Sheets March 31, 2010 December 31, 2009 (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable - Total Current Assets Property, Plant & Equipment: Website costs, net of accumulated amortization of $1,007 and $858, respectively Computer equipment, net of accumulated amortization of $96 and $38 , respectively Other Assets: Security deposits Investment in Serenergy TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Accrued expenses - related party Notes payable - Loans payable - related party Notes payable - related party TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Series A Convertible Preferred stock - $.001 par value; 100,000 shares authorized; 100,000 and 100,000 to be issued Series B Convertible Preferred stock - $.001 par value; 100,000 shares authorized; 100,000 and 100,000 to be issued Preferred stock - $.001 par value; 9,800,000 shares authorized; none and none issued and outstanding, respectively - - Common stock - $.001 par value; 100,000,000 shares authorized; 22,620,030 and 22,620,030 shares to be issued, respectively Additional paid-in capital Deferred compensation ) ) Accumulated deficit during the development stage ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the unaudited condensed financial statements. 3 METHA ENERGY SOLUTIONS INC. (FORMERLY INSCRUTOR, INC.) (A DEVELOPMENT STAGE COMPANY) Condensed Statements of Operations (Unaudited) Three months ended March 31, Three months ended March 31, April 18, 2008 (Inception) - March 31, Revenue $ $
